Citation Nr: 1010037	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-31 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether the Board's September 24, 2009, decision 
addressing the issues of service connection for bilateral 
hearing loss and tinnitus should be vacated?

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In July 2009, the Veteran testified at a hearing 
before the undersigned.  A transcript of that hearing has 
been associated with the claims file.  On September 24, 2009, 
the Board issued a decision addressing the issues of service 
connection for bilateral hearing loss and tinnitus.

The claims of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On September 24, 2009, the Board issued a decision 
addressing the issues of service connection for bilateral 
hearing loss and tinnitus.

2.  On September 24, 2009, less than 90 days after the appeal 
was certified to the Board, the Board received from the 
Veteran additional evidence that is pertinent to his claims 
of service connection bilateral hearing loss and tinnitus 
which evidence was not part of the claims file at the time 
the Board issued its September 24, 2009, decision.




CONCLUSION OF LAW

The criteria to vacate the Board's September 24, 2009, 
decision have been met.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On September 24, 2009, the Board issued a decision addressing 
the issues of service connection for bilateral hearing loss 
and tinnitus.  However, also on September 24, 2009, less than 
90 days after the appeal was certified to the Board, the 
Board received from the Veteran additional evidence that is 
pertinent to his claims of service connection bilateral 
hearing loss and tinnitus which evidence was not part of the 
claims file at the time the Board issued its September 24, 
2009, decision.

In this regard, controlling laws and regulations provide that 
the Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.904.

With the above criteria in mind, the Board finds that not 
having the evidence in question when it decided the claim in 
the September 24, 2009, decision denied the Veteran due 
process of law.  Accordingly, the Board must vacate its 
September 24, 2009, decision.  Id.  


ORDER

The September 24, 2009, Board decision addressing the issues 
of service connection for bilateral hearing loss and tinnitus 
is vacated




REMAND

As to the claims of service connection for bilateral hearing 
loss and tinnitus, the Board notes that following the 
September 2008 statement of the case, the Veteran filed with 
the Board, in September 2009, a medical opinion dated in 
August 2009.  Moreover, the Board finds this medical opinion 
constitutes additional pertinent evidence as to the issues on 
appeal.  38 C.F.R. § 19.31 (2009).  Therefore, because 
neither the Veteran nor his representative waived agency of 
original jurisdiction (AOJ) review of this evidence, the 
Board finds that a remand is required for the AOJ to 
readjudicate the appeal taking into account this evidence 
and, if the appeal remains denied, to issue a supplemental 
statement of the case.  See 38 C.F.R. §§ 19.31, 19.37(a), 
20.1304 (2009).  

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following action:

The RO/AMC should readjudicate the 
appealed issues talking into account the 
August 2009 medical opinion.  If any 
benefit sought on appeal remains adverse 
to the Veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted since the September 2008 
statement of the case including the 
August 2009 medical opinion, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


